Offer by Neuberger Berman Real Estate Securities Income Fund Inc. to Purchase for Cash Up To 5% of Its Outstanding Shares of Common Stock THE FUND’S OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON TUESDAY, NOVEMBER 29, 2011, UNLESS THE OFFER IS EXTENDED. THE FUND’S OFFER (AS DEFINED HEREIN) IS NOT CONDITIONED UPON THE FUND OBTAINING FINANCING OR UPON ANY MINIMUM NUMBER OF SHARES OF COMMON STOCK (AS DEFINED HEREIN) BEING TENDERED. THE OFFER IS, HOWEVER, SUBJECT TO OTHER CONDITIONS. SEE “INTRODUCTION” AND “THE OFFER – CONDITIONS TO THE OFFER.” NEITHER THE FUND NOR ITS BOARD OF DIRECTORS (“BOARD”) IS MAKING ANY RECOMMENDATION TO ANY HOLDER OF COMMON STOCK (“STOCKHOLDER”) AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING COMMON STOCK IN THE OFFER. EACH STOCKHOLDER IS URGED TO READ THE OFFER DOCUMENTS (AS DEFINED HEREIN) CAREFULLY IN EVALUATING THE OFFER. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS IN CONNECTION WITH THE OFFER OTHER THAN THE MATERIALS ENCLOSED HEREWITH AND THE STATEMENTS SPECIFICALLY SET FORTH IN SUCH MATERIALS, AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE FUND OR ITS BOARD. COMMON STOCK TENDERED IN THE OFFER THAT BECAUSE OF PRORATION ARE NOT PURCHASED WILL BE RETURNED AT OUR EXPENSE TO YOU OR TO OTHER PERSONS AT YOUR DISCRETION. IMPORTANT STOCKHOLDER INFORMATION If you wish to tender all or any part of your shares of Common Stock, you should either (i)(a) complete and sign the Letter of Transmittal (or a facsimile thereof) in accordance with the instructions in the Letter of Transmittal, have your signature thereon guaranteed if required by Instruction 1 to the Letter of Transmittal, and mail or deliver the Letter of Transmittal (or such facsimile thereof) and any other required documents to Mellon Investor Services LLC, the depositary for the Offer, or (b) deliver such Common Stock pursuant to the procedures for book-entry transfers set forth in the section “The Offer – Procedure for Tendering Common Stock” prior to the expiration date of the Offer or (ii) request your broker, dealer, commercial bank, trust company or other nominee (“Nominee Holder”) to effect the transaction for you. If you have Common Stock registered in the name of a broker or other Nominee Holder, you must contact such broker or other Nominee Holder if you desire to tender your Common Stock. If you desire to tender your Common Stock and your Common Stock is not immediately available, or you cannot comply with the procedures for book-entry transfers described in this Offer to Purchase on a timely basis, you may tender such Common Stock by following the procedures for guaranteed delivery set forth in the section “The Offer – Procedure for Tendering Common Stock.” To tender your Common Stock, you must follow the procedures described in the materials enclosed herewith. The Fund may reject any tender not fully in compliance with these procedures. A summary of the principal terms of the Offer appears on pages 1-5 hereof. If you have questions about the Offer, you can contact Mellon Investor Services LLC, the information agent for the Offer, at its respective addresses and telephone number set forth on the back cover of this Offer to Purchase. You can also obtain additional copies of this Offer to Purchase, the related Letter of Transmittal and the Notice of Guaranteed Delivery from the information agent, or your broker or other Nominee Holder. IF YOU DO NOT WISH TO TENDER YOUR COMMON STOCK, YOU NEED NOT TAKE ANY ACTION. THIS OFFER TO PURCHASE AND THE RELATED LETTER OF TRANSMITTAL CONTAIN IMPORTANT INFORMATION, AND YOU SHOULD CAREFULLY READ BOTH IN THEIR ENTIRETY BEFORE YOU MAKE A DECISION WITH RESPECT TO THE OFFER. October 31, 2011 TABLEOF CONTENTS Page SUMMARY TERM SHEET 1 INTRODUCTION 6 THE OFFER 8 1. Terms of the Offer; Expiration Date 8 2. Extension of Tender Period; Termination; Amendment 10 3. Acceptance for Payment and Payment 11 4. Procedure for Tendering Common Stock 12 5. Withdrawal Rights 16 6. Material Tax Considerations 17 7. Price Range of Common Stock; Dividends 21 8. Certain Information Concerning the Fund 22 9. Source and Amount of Funds 23 Interest of Directors and Executive Officers; Transactions and Arrangements Concerning the Common Stock 23 Certain Effects of the Offer 24 Purpose of the Offer 26 Conditions to the Offer 27 Plans or Proposals of the Fund; Regulatory Approvals 28 Fees and Expenses 29 Miscellaneous 29 SUMMARY TERM SHEET This summary term sheet is a brief description of the material provisions of the offer being made by Neuberger Berman Real Estate Securities Income Fund Inc., a Maryland corporation (the “Fund”), to purchase for cash up to 5% of its outstanding shares of common stock, par value $0.0001 per share (the “Common Stock”) (the “Offer”), upon the terms and subject to the conditions set forth in this Offer to Purchase and the Letter of Transmittal (which together, as amended, supplemented or otherwise modified from time to time, constitute the “Offer Documents”). The price to be paid for the Common Stock is an amount per share, net to the seller in cash, equal to 98% of the net asset value per share (“NAV”) as determined by the Fund at the close of regular trading on the New York Stock Exchange (“NYSE”) on November 29, 2011, or such later date to which the Offer is extended. The following are some of the questions you, as a Stockholder of the Fund, may have and answers to those questions. You should carefully read the Offer Documents in their entirety because the information in this summary term sheet is not complete and additional important information is contained in the Offer Documents. HOW MANY SHARES OF COMMON STOCK IS THE FUND OFFERING TO PURCHASE? The Fund is offering to purchase up to 5% of its outstanding shares of Common Stock (the “Offer Amount”). If the number of shares of Common Stock properly tendered and not withdrawn prior to the date and time the Offer expires is less than or equal to the Offer Amount, the Fund will, upon the terms and subject to the conditions of the Offer, purchase all Common Stock tendered. If more shares of Common Stock than the Offer Amount are properly tendered and not withdrawn prior to the date the Offer expires, the Fund will purchase the Offer Amount on a pro rata basis (after taking into account “odd lots” and with appropriate adjustment to avoid purchase of fractional shares of Common Stock).
